— In a proceeding pursuant to CPLR 5239 to determine, inter alia, the rights of the parties to future distributions of 19 shares of stock issued by Old Cedar Development Corp., the rights of the parties to the proceeds of the sale of a certain turbine rotor, and that certain judgments entered in favor of the respondent, Powerserve International, Inc., and against the petitioner Parviz Lavi have been satisfied, the petitioners appeal from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), entered November 12, 2002, as upon granting the petition to the extent of reducing the balance on the judgments entered in favor of the respondent and against the petitioner Parviz Lavi by the amount of only $140,102, denied the petition in all other respects.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
In this matter, where there are disputed issues of material fact relevant to the determination of the proceeding, including, but not necessarily limited to, the circumstances surrounding the sale of a compressor and the effect that any allowed set-off might have on the calculation of interest, a hearing is required (see CPLR 5239). Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.